t c memo united_states tax_court noel i hull petitioner v commissioner of internal revenue respondent docket no filed date brian c purcell for petitioner matthew s reddington for respondent memorandum opinion jacobs judge the parties submitted this case fully stipulated pursuant to rule the issue for decision is whether respondent’s denial of petitioner’s request for abatement of interest on assessed sec_6663 fraud penalties for the this case was assigned to judge julian i jacobs by order of the chief_judge on date period date through date with respect to year and for the period date through date with respect to years constitutes an abuse_of_discretion in the notice_of_determination upon which this case is based respondent determined that for each of the years involved ie petitioner was entitled to an abatement of interest for the eight-month period date to date but not for the periods petitioner requested see infra pp we hold that respondent’s denial of petitioner’s interest abatement request other than as allowed in the notice_of_determination does not constitute an abuse_of_discretion all rule references are to the tax_court rules_of_practice and procedure and all at the hearing petitioner’s counsel requested permission to file an amended petition in which petitioner would seek interest abatement for the period date through date with respect to each of the years involved the court granted petitioner leave to file an amended petition but no amended petition was ever filed thus we deem petitioner to have abandoned his interest abatement request for the period date through date in any event in determining whether respondent’s settlement officer’s determination constitutes an abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the settlement officer see a-valley eng’rs inc v commissioner tcmemo_2012_199 citing 129_tc_107 and in this regard petitioner did not seek or raise interest abatement for the period date through date at his sec_6330 hearing with respondent’s settlement officer or otherwise bring this matter to the attention of that officer section references are to the internal_revenue_code in effect for the years involved background we adopt as findings_of_fact all statements contained in the stipulation of facts the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in virginia when he filed his petition on date petitioner signed a plea agreement with the u s department of justice in which he pleaded guilty to a violation of sec_7206 to wit the filing of a false individual_income_tax_return for year petitioner in his plea agreement stated i agree to file true and correct individual income_tax returns form_1040 for the years within days of sentencing i further agree to pay all taxes due and owing and i further understand that my failure to make good_faith efforts toward payment of my tax_liability interest and fraud_penalty with whatever means i have at my disposal and requesting that any_tax assessment be reviewed by the appeals section of the internal_revenue_service may be a violation of this agreement as well as a condition of my supervised release and that the united_states attorney will be free to refile and or bring new criminal charges i am avoiding by accepting this agreement in accordance with the plea agreement on date petitioner filed amended tax returns for the years involved he did not remit payments with these returns on date respondent sent petitioner a form_3552 notice of tax due on federal tax_return assessing the tax reported due on date sherry s stadler respondent’s technical services group manager for the south atlantic area sent a memorandum to christine bass a return classification specialist in respondent’s south atlantic area informing her that the criminal investigation and prosecution of petitioner had been completed and that petitioner’s case was being assigned to ms bass’ group for civil settlement ms stadler’s memorandum included a paragraph stating sec_25 of the irm internal_revenue_manual provides if criminal prosecution of a taxpayer has been recommended by ci respondent’s criminal investigative unit to the department of justice the civil_fraud penalty or fraudulent_failure_to_file may be removed only upon written recommendation or concurrence by area_counsel the revenue_agent should consider this point during the civil settlement phase of the examination attached to the memorandum was a copy of the plea agreement that petitioner signed because petitioner failed to remit payment with his amended returns on date respondent sent petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to his unpaid income_tax liabilities in response to that letter on date petitioner filed form request for a collection_due_process or equivalent_hearing sec_6330 hearing petitioner’s request was assigned to settlement officer darlene caputo who after consulting with the u s attorney’s office determined that petitioner had waived his right to have a sec_6330 hearing by signing the plea agreement on date settlement officer caputo sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to that effect on date revenue_agent jackie roberts was assigned to examine petitioner’s amended returns and to determine whether the fraud_penalty pursuant to sec_6663 civil_fraud penalty should be applied for each of the years involved on date revenue_agent roberts was placed on a temporary detail which delayed her working on petitioner’s case she worked on petitioner’s case only as time permitted from october to date on date revenue_agent roberts mailed letter 2205-a do to petitioner informing him that his returns for the years involved had been selected for examination she requested that he call her by date revenue_agent roberts worked on petitioner’s case until date on which date she was transferred to another position on date petitioner’s case was on date petitioner’s representative contacted respondent to discuss the case reassigned to revenue_agent sheila denton revenue_agent denton commenced work on petitioner’s case on date after reviewing the case file revenue_agent denton determined that the civil_fraud penalty should be applied for each of the years involved thereafter she sought her manager’s approval to do so on date revenue_agent denton realized that she had not received a signed penalty approval form rather she had received only her manager’s verbal approval the group manager signed the penalty approval form on date and on the next day date revenue_agent denton contacted petitioner’s representative to discuss the case with him settlement officer denton prepared and obtained supervisory review of letter do to be sent to petitioner before sending letter settlement officer denton became ill which together with her absence due to a federal_holiday prevented her from working on petitioner’s case for several days on date respondent mailed letter do to petitioner that letter set forth the results of the tax examination of petitioner’s returns and concluded that petitioner was liable for the civil_fraud penalty for each of the years involved two months later on date petitioner protested respondent’s findings petitioner’s appeal was then assigned to appeals officer kathryn lester appeals officer lester and petitioner ultimately agreed to a settlement whereby the amounts of the civil_fraud penalties for years but not the amount for year were reduced on date appeals officer lester mailed petitioner a letter memorializing the settlement together with form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment petitioner signed the form 870-ad on date and returned it to appeals officer lester on date on date alan redstone the appeals team manager mailed petitioner letter stating that the settlement agreement had been approved on date respondent mailed petitioner notice cp22e indicating an assessment of the civil_fraud penalty for each of the years involved was made per the agreed settlement petitioner paid a portion of the civil_fraud penalties assessed on date respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to all years involved on date petitioner filed form in which he requested a sec_6330 hearing he did not seek an abatement of interest on the amounts of the civil_fraud penalties in his hearing request on date petitioner requested an abatement of interest on the civil_fraud penalties the reasons given for the interest abatement request were with respect to year the plea agreement constituted a waiver of restrictions on assessment within the meaning of sec_6213 and there were unreasonable delays in respondent’s agents’ performing ministerial or managerial acts in the assessment of the civil_fraud penalty for each of the years involved as a result interest on the civil_fraud penalty amount for the tax_year ending should be abated from the date days after the date of the plea agreement ie days after date until notice_and_demand for payment of such interest was made as indicated on the letter ie date in addition the taxpayer respectfully submits that interest should be abated on the civil_fraud penalties for all the tax years at issue other than the tax_year ending from the date of the filing of the amended returns ie date through date under sec_6404 for unreasonable delay in making the assessment the internal_revenue_service knew that the taxpayer had agreed that he filed a false tax_return with respect to tax_year ending as of date and the facts surrounding the other tax years at issue were also known to the irs at that point the delay in selecting the taxpayer’s returns for examination was purely based on the irs internal administrative issues once the returns were selected for examination there was further delay caused by reassignment of the revenue_officer assigned to the case ms roberts and waiting for another revenue_officer to be assigned petitioner’s case file was reviewed by settlement officer mary hallman on date respondent mailed a notice_of_determination in which respondent’s appeals_office determined that there had been a ministerial delay during the examination of petitioner’s amended returns from date to date for all years involved and thus accrued interest with respect to the civil_fraud penalties for that eight-month period should be abated the notice_of_determination stated the following with respect to the abatement of interest period from return due dates to date--interest not subject_to abatement since no written notification from irs to taxpayer period from date to date--a review of examiner’s activity record shows exercise of judgment and discretion and actions taken to reach a decision-no delays of ministerial or managerial acts period from date to date--on date irs began to prepare the letter to propose the penalties by date prerequisites to this act had taken place interest abatement on this period is appropriate period from date to date--no delays or errors in preparing proposal letters to taxpayer the notice_of_determination further stated that although petitioner had proposed an installment_agreement he failed to specify a monthly amount and did not submit financial information to support an installment_agreement the notice stated that settlement officer hallman had verified that respondent met all legal and procedural requirements and that the proposed collection actions balanced the need for efficient collection with petitioner’s concern that the collection action be no more intrusive than necessary petitioner does not challenge these determinations hence we do not consider them see rule b i introduction discussion as noted supra pp petitioner asserts two distinct grounds as the basis for the abatement of interest first with respect to year petitioner maintains that his plea agreement constituted a waiver of restriction on the assessment and collection of his taxes as defined in sec_6213 and second with respect to year and each of the other years involved petitioner maintains that respondent abused his discretion in not abating interest on the civil_fraud penalty that accrued during the period in which respondent’s agents caused unreasonable delays in the course of performing ministerial and or managerial acts see sec_6404 ii tax year--waiver of restrictions on assessment sec_6213 permits a taxpayer to waive the restrictions provided in sec_6213 on the assessment and collection of the whole or any part of an income_tax deficiency such a waiver must be made in writing signed by the taxpayer and filed with the district_director or other authorized official under whose jurisdiction the audit or other consideration of the return in question is being conducted sec_301_6213-1 proced admin regs if a sec_6213 waiver of restrictions on assessment applies interest is suspended if a notice_and_demand for payment is not made within days after the filing of the waiver sec_6601 generally the waiver is executed by filing a designated form but the restrictions on assessment may be waived in other ways see eg 585_f3d_1235 9th cir form_4549 income_tax examination changes constituted a waiver when it included a statement specifically consenting to immediate_assessment and collection corson v commissioner tcmemo_2009_95 joint stipulated decision document constituted a waiver when it explicitly stated that the taxpayer waived restrictions on assessment petitioner posits he met all of the requirements of sec_6213 and sec_301_6213-1 proced admin regs in that the plea agreement a was in writing and signed by him b was filed with respondent in that copies of the plea agreement were forwarded to several of respondent’s employees who were working on petitioner’s case and c waived the restriction on assessment and collection in that the plea agreement stated that petitioner would pay all taxes interest and fraud penalties and contained a provision that any request by sec_6665 provides that a fraud_penalty is treated as a deficiency for purposes of sec_6601 and sec_6404 petitioner to have his case reviewed by respondent’s office of appeals would violate the terms of the plea agreement and respondent treated the plea agreement as a waiver on restriction on assessment and collection in that a respondent issued letter dated date stating his intent to levy on petitioner’s property to satisfy petitioner’s income_tax liabilities and b respondent rejected petitioner’s challenge to the assessment of the income_tax liabilities in the date notice_of_determination on the grounds that petitioner had waived his right to seek appeals_office review of his plea agreement petitioner’s contention is meritless initially we note that the plea agreement does not specifically state that petitioner intended the plea agreement to be a waiver of restriction on assessment this contrasts with the respective documents in ulrich and corson each of which explicitly states that the taxpayers consented to waive the restriction on assessment moreover the plea agreement does not establish the amounts to be assessed rather in his plea agreement petitioner agreed to file corrected federal_income_tax returns which would ultimately establish the amounts of tax he owed and waived his right to seek review by respondent’s office of appeals of any assessment of tax further we disagree with petitioner’s position that respondent treated the plea agreement as a waiver of restriction on assessment when petitioner filed the required amended returns on date he remitted no payment in instances where a taxpayer self-assesses his her income_tax but does not remit payment the secretary is authorized pursuant to sec_6201 to assess all tax reported by the taxpayer on his her return thus respondent relied on his statutory authority in assessing petitioner’s tax_liabilities rather than on a waiver of the restrictions on assessment hence because petitioner did not waive restrictions under sec_6213 for the years involved the 30-day rule provided by sec_6601 does not apply iii all tax years involved--abatement for ministerial and or managerial delay interest normally begins to accrue on a tax_liability on the date on which the return of the tax with respect to which the penalty or addition_to_tax is imposed is required to be filed including any extensions and ends on the date of payment of the penalty or addition_to_tax see sec_6601 sec_6622 because interest continues to accrue until the tax is paid interest may be assessed at any time during the period within which the tax to which the interest relates may be collected sec_6601 congress authorized the secretary to abate the assessment of interest in certain prescribed circumstances specifically sec_6404 provides that the secretary may abate the assessment of all or any part of interest for any period in the case of any assessment on any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to the officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act for purposes of sec_6404 an error or delay may be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and only after the commissioner has contacted sec_6404 applies to interest accruing with respect to deficiencies or payments for taxable years beginning after date tax_reform_act_of_1986 pub_l_no sec_1563 stat pincite in congress amended sec_6404 and b to refer to unreasonable errors or delays in performing ministerial or managerial acts taxpayer bill of right sec_2 tbor pub_l_no sec_301 sec_110 stat pincite the amendments apply to interest accruing on deficiencies or payments for taxable years beginning after date see id sec_301 for taxable years beginning on or before date the secretary may abate an assessment of interest under sec_6404 only when it is attributable to an error or delay by an officer_or_employee in performing a ministerial_act see id the taxpayer in writing with respect to the deficiency or payment at issue sec_6404 flush language if the commissioner issues a notice_of_determination denying a taxpayer’s request for abatement of interest under sec_6404 and if the taxpayer timely files a petition for review sec_6404 grants jurisdiction to this court to determine whether the commissioner’s failure to abate interest was an abuse_of_discretion if the taxpayer meets the requirements referred to in sec_7430 see sec_6404 relating to certain net_worth requirements and if an abuse is so determined to order an abatement thereof to prevail under sec_6404 a taxpayer must identify an error or delay by the commissioner in performing a ministerial or managerial act tax_court review was initially enacted as sec_6404 by tbor sec_302 sec_110 stat pincite the statute is currently codified at sec_6404 pursuant to the victims of terrorism tax relief act of pub_l_no sec_112 sec_115 stat pincite we note that interest abatement is permitted only ‘where failure to abate interest would be widely perceived as grossly unfair’ see eg 112_tc_230 quoting h_r rept no pincite 1986_3_cb_1 and s rept no pincite 1986_3_cb_1 as stated supra note the older version of sec_6404 by which the secretary may abate an assessment of interest only when it is attributable to an error or delay by an officer_or_employee in performing a ministerial_act applies to continued establish a correlation between the error or delay and a specific period for which interest should be abated and show that he she would have paid the tax_liability earlier but for the error or delay see paneque v commissioner tcmemo_2013_48 hancock v commissioner tcmemo_2012_31 braun v commissioner tcmemo_2005_221 if all these factors are present the taxpayer must show that in denying the taxpayer’s interest abatement request the commissioner abused his discretion by acting arbitrarily capriciously or without sound basis in fact or law sec_6404 see 139_tc_53 112_tc_19 a managerial act means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case continued petitioner’s tax_year however this difference does not affect the result here after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regsdollar_figure petitioner asserts that because of ministerial and or managerial acts respondent delayed the processing of his case and therefore he requests abatement of interest with respect to the civil_fraud penalties from date through date as noted supra pp in the notice_of_determination respondent in part agreed with petitioner’s contention that unreasonable delays occurred in the processing of petitioner’s case thus respondent abated interest on the civil_fraud penalties that accrued from date to date respondent did not abate interest that accrued before date because petitioner was first contacted with regard to the civil_fraud penalties on that date ie when revenue_agent roberts sent letter 2205-a to petitioner informing him that his income_tax returns for the years involved had been selected for examination the flush language of sec_6404 does not authorize sec_301_6404-2 proced admin regs generally is applicable to interest accruing with respect to deficiencies or payments of any_tax described in sec_6212 for taxable years beginning after date the definition of ministerial_act for taxable years beginning before date is the same as that set forth supra see sec_301_6404-2t b temporary proced admin regs fed reg date we are mindful that respondent contacted petitioner as to the payment of continued abatement of interest from the due_date of the income_tax returns in question until the commissioner contacts a taxpayer in writing with respect to the deficiency see allcorn v commissioner t c pincite n guerrero v commissioner tcmemo_2006_201 consequently respondent’s failure to abate interest for the period before date was not and under sec_6404 cannot be an abuse_of_discretion see donovan v commissioner tcmemo_2000_220 h_r rept no pincite 1986_3_cb_1 this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period with respect to the period from april to date petitioner asserts that revenue_agent roberts caused unreasonable ministerial delays however the record reveals that revenue_agent roberts’ actions were more than ministerial she examined petitioner’s case to determine the appropriateness of imposing the civil_fraud penalties and if appropriate the amounts thereof revenue_agent roberts held conference calls with petitioner’s representative on continued his income_tax deficiencies for years through but that is a separate matter this case concerns the abatement of interest with regard to the civil_fraud penalty imposed by respondent and at the time of the other contacts respondent had not yet contacted petitioner regarding the penalty several occasions to discuss petitioner’s case and ameliorate issues that had come to light eg the possibility of adjusting a levy on petitioner’s bank account each of these activities required revenue_agent roberts to exercise judgement and discretion see sec_301_6404-2 proced admin regs petitioner correctly points out that when revenue_agent roberts was transferred on date she ceased working on petitioner’s case and revenue_agent denton did not commence working on petitioner’s case until date however this 12-day period was included in the period respondent abated interest on the civil_fraud penalties ie the period date to date with respect to the period from february to petitioner asserts that a ministerial delay occurred while revenue_agent denton drafted letter do however a review of revenue_agent denton’s activity record demonstrates that she worked diligently in drafting that letter and was required to seek supervisory review while there was a slight delay due to revenue_agent denton’s illness and a federal_holiday we do not believe the missed days unreasonably delayed the issuance of letter do moreover the drafting of letter do was not a ministerial_act inasmuch as issuance of the letter required supervisory approval see sec_301_6404-2 proced admin regs in sum we find respondent’s failure to abate interest on the civil_fraud penalties from february to did not constitute an abuse_of_discretion in conclusion we find that respondent did not abuse his discretion by declining to abate interest on the amounts of the civil_fraud penalties other than the period set forth in the notice_of_determination to reflect the foregoing decision will be entered for respondent
